Order entered September 10, 1968, unanimously modified, on the law and in the exercise of discretion, to provide that removal of the action from Civil to Supreme ¡Court to be conditioned on payment by petitioner-respondent (plaintiff in the Civil -Court action) to respondent-appellant (defendant in the Civil 'Court action) of $250 costs, within 20 days after service of a copy of the order to be -entered hereon, and, as so modified, affirmed, without other costs or disbursements. While there was a reasonable basis for the relief granted at Trial Term, plaintiff (petitioner-respondent) unduly delayed his application therefor until the very eve of trial in Civil Court, for which defendant (respondent-appellant) had made preparation, and, in the circumstances, terms should have been imposed as a condition for the granting of the motion. Concur — Capozzoli, J. P., McGivern, Markewich and Steuer, JJ.; Rabin, J., deceased.